                       IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                              CASE NO. 5:19-cv-00427-BO

NOKIA TECHNOLOGIES OY,                        )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )
                                              )
LENOVO (SHANGHAI)                                   CONSENT MOTION FOR
                                              )
ELECTRONICS TECHNOLOGY CO.                      EXTENSION OF TIME TO RESPOND
                                              )
LTD.; LENOVO GROUP, LTD.;                          TO MOTION TO LIFT STAY
                                              )
LENOVO BEIJING, LTD.; LENOVO PC               )
HK LIMITED; LENOVO (UNITED                    )
STATES), INC.                                 )
                                              )
       Defendants.



       Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure, and with the consent of

Plaintiff’s counsel, Defendant Lenovo (United States), Inc. (“Lenovo US”) moves the Court for

an extension up to and including April 7, 2021, in which to respond to Plaintiff Nokia

Technologies Oy’s Motion to Lift Stay for the Limited Purpose of Requesting an Injunction

Against a Second Filed Case Raising the Same Issues Present Here (ECF No. 119) (“Nokia’s

Motion to Lift Stay”). In support of this Motion, Lenovo US shows the Court the following:

       1. On September 25, 2019, Plaintiff filed this Lawsuit;

       2. On September 18, 2020, this Court entered an Order staying all proceedings (ECF

           No. 118);

       3. On February 17, 2021, Nokia moved to the lift the stay (ECF No. 119);

       4. Under Local Civil Rule 7.3(f)(1), Lenovo US’s response to Nokia’s Motion to Lift

           Stay was originally due March 10, 2021;

       5. On March 9, 2021, Lenovo filed a Consent Motion for Extension of Time to Respond




         Case 5:19-cv-00427-BO Document 123 Filed 03/23/21 Page 1 of 2
           to Motion to Lift Stay (ECF No. 122);

       6. The Court granted the motion to extend time on March 10, 2021 (text order);

       7. Lenovo US needs additional time to evaluate Nokia’s Motion to Lift Stay and to

           continue conversations with Nokia in an attempt to forego the need for Nokia’s

           Motion altogether;

       8. Counsel for Lenovo US has contacted counsel for Plaintiff, who has consented to this

           Motion; and

       9. This Motion is made in good faith and not for the purpose of delay.

       WHEREFORE, Lenovo US requests that this Court grant its motion and allow Lenovo

US until April 7, 2021 to respond to Nokia’s Motion to Lift Stay.



       Respectfully submitted, this the 23rd day of March, 2021.


                                     WOMBLE BOND DICKINSON (US) LLP

                                     /s/ Jacob S. Wharton
                                     Hayden J. Silver III, NCSB No. 10037
                                     555 Fayetteville Street, Suite 1100
                                     PO Box 831
                                     Raleigh, North Carolina 27601
                                     Telephone: (919) 755-2188
                                     Facsimile: (919) 755-6099
                                     E-mail: Jay.Silver@wbd-us.com

                                     Jacob S. Wharton, NCSB No. 37421
                                     One West 4th Street
                                     Winston-Salem, North Carolina 27101
                                     Telephone: (336) 747-6609
                                     Facsimile: (336) 726-6985
                                     E-mail: Jacob.Wharton@wbd-us.com

                                     Attorneys for Defendant Lenovo (United States), Inc.




                                               2

         Case 5:19-cv-00427-BO Document 123 Filed 03/23/21 Page 2 of 2
